DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 76-157 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I.	Claims 76-87, 89-100, and 137-150, drawn to an anti-LAG3 antibody a composition comprising said antibody, a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, an expression vector comprising a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, a host cell comprising an expression vector comprising a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, and a method of manufacturing said antibody, comprising culturing a host cell comprising an expression vector comprising a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, classified, for example, as A61K 2039/505.

Group II.	Claims 88, 101-104, and 151-157, drawn to an anti-PD-1 antibody, a composition comprising said antibody, a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, an expression vector comprising a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, a host cell comprising an expression vector comprising a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, and a method of manufacturing said antibody, comprising culturing a host cell comprising an expression vector comprising a nucleic acid molecule encoding the heavy chain variable domain and/or the light chain variable domain of said antibody, classified, for example, as A61K 2039/505.

Group III.	Claims 105-128, drawn to a method of treating cancer comprising administering to a patient having cancer an amount of an antibody according to any of claims 76, 86, and 87, classified, for example, as A61K 2039/505.

Group IV.	Claims 129-136, drawn to a method of treating cancer comprising administering to a patient having cancer an amount of an antibody according to claim 88, classified, for example, as A61K 2039/505.

3.	The inventions are distinct, each from the other because of the following reasons:
	The invention of Group I is an antibody that binds to LAG-3; whereas the invention of Group II is an antibody that binds to PD-1.
	The invention of Group III is a method of using the invention of Group I; whereas the invention of Group IV is a method of using the invention of Group II.
	The invention of Group I and the invention of Group IV are unrelated because the product of Group I are not specifically used or otherwise involved in the processes of Group IV.
	The invention of Group II and the invention of Group III are unrelated because the product of Group II are not specifically used or otherwise involved in the processes of Group III.
The inventions of Group I and the inventions of Groups III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the product as claimed, namely the antibody can be used in a materially different process of using that product, such as the process of using the antibody to purify LAG-3, the polypeptide to which the antibody specifically binds.
The inventions of Group II and the inventions of Groups IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the product as claimed, namely the antibody can be used in a materially different process of using that product, such as the process of using the antibody to purify PD-1, the polypeptide to which the antibody specifically binds.
The inventions of Group I and II are distinct, each from the other, because each is an antibody that binds to a different antigen, namely LAG-3 and PD-1.
Because the inventions of Groups I-IV are distinct, each from the others, for these reasons, the search required to examine claims directed to any one of these inventions is not the same, nor is it coextensive with the search required to examine claims directed to any other.  Furthermore, the inventions of Groups I-IV have acquired a separate status in the art, as evidenced by their different classifications and/or art-recognized divergence in subject matter; and besides, Applicant is reminded that apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  Therefore, the search and considerations necessary in examining the merit of claims directed to any of the inventions of Groups I-IX would not suffice to provide adequate information regarding the merit of the claims directed to any other since the searches are not the same nor coextensive in scope and nature.  Because different searches would have to be performed to examine claims directed to the inventions of Groups I-IV, an examination of more than one would constitute a serious burden.   
Since the inventions of Groups I-IV have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other.  See M.P.E.P. § 803.   

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
May 24, 2022